DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0345911 (hereafter Zurowski).
Regarding claim 1, Zurowski discloses an optical device comprising:
a printed circuit board (26) comprising a rigid main portion and at least one flexible portion arranged at the periphery of the rigid main portion, the rigid main portion including an electronic image-capture circuit (30);
a lens holder (16) comprising at least one optical lens (15), the lens holder comprising a wall forming a cavity extending along an optical axis of the device from a 
	at least one heating element (128, 130; fig. 12-14) arranged on the flexible portion of the printed circuit board (the heating element is connected to the circuit board at connection pads on the flexible portion; see fig.14), the flexible portion of the printed circuit board being arranged to bear directly against the wall of the lens holder (figs.9-13).
	Regarding claim 2, Zurowski discloses the optical device according to claim 1, wherein the top end of the wall of the lens holder comprises a flange (at rim 46, fig.5) oriented outwardly of the wall of the lens holder forming a planar bearing surface, the flexible portion of the printed circuit board being arranged to bear only against the planar bearing surface of the wall (see figs 5-6 and 9).
	Regarding claim 3, Zurowski discloses the optical device according to claim 1, wherein the heating element is arranged to bear directly on the wall (figs. 12-13).
	Regarding claim 4, Zurowski discloses the optical device according to claim 1, wherein a metal clamping ring (considering cylindrical wall 116 of the lower housing 14) is arranged around the wall of the lens holder so that each flexible portion of the printed circuit board is pinched between the metal ring and the wall of the lens holder (figs. 9-11).
	Regarding claim 5, Zurowski discloses the optical device according to claim 1, wherein each flexible portion of the printed circuit board is pinched between the wall of considering lower housing 14) of the optical device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zurpwski in view of WO 2017/208981 (hereafter “981”).
	Regarding claim 6, Zurowski discloses the optical device according to claim 1, except wherein the heating element comprises a conductive trace pattern of a flexible portion of the printed circuit board.
	It is noted that Zuroski discloses the heating element is a separated element mounted on the flexible portion of the printed circuit board.
	“981”, as shown in figure 1, discloses a heating element comprises a conductive trace pattern of a flexible portion of a printed circuit board.
 Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	Regarding claim 7, Zurowski discloses the optical device according to claim 1, wherein the flexible portion of the printed circuit board comprises a heating section (considering section at pads 106/108 for connecting to the heat element as a heat section; see fig. 7-8) and an intermediate section (considering the section between the pads and the rigid portion) located between the heating section and the rigid main portion of the printed circuit board, the intermediate section comprising a thinned portion of the substrate of the rigid main portion of the printed circuit board.
	Zurowski does not disclose the heat section comprising the heating element.
	“981”, as shown in figure 1, discloses heating elements on flexible portions of a printed circuit.
Again, as discussed in claim 6 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the heat section comprising the heating element in order to consolidate manufacturing steps and to maximize area of heat provided for the lens holder, and since it has been held that forming in one piece an article which has formerly been  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	Regarding claim 8, Zurowski discloses the optical device according to claim 1, wherein each side of the rigid main portion of the printed circuit board is in continuity with a flexible portion, except each including a heating element.
Again, as discussed in claim 6 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have each side of the rigid main portion of the printed circuit board is in continuity with a flexible portion each including a heating element in order to consolidate manufacturing steps and to maximize area of heat provided for the lens holder, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involved only routing skill in the art .  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 9, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claims 1, except at least one flexible portion including a heating element and extending generally in the plane of the rigid main portion.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have at least one flexible portion including a heating element and extending generally in the plane of the rigid main portion in order to consolidate manufacturing steps and to maximize area of heat provided for the lens holder, and since it has been held that forming in one piece an  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 10, Zurowski discloses the folding step and the fixing step are done either by insertion of the lens holder into a protective casing (considering the lower housing 14; fig. 9) of the optical device so as to pinch the flexible portion between the wall of the protective casing and the wall of the lens holder or by insertion of a clamping ring (considering cylindrical wall 116; fig. 9) around the wall of the lens holder and the flexible portion so as to pinch the flexible portion between the clamping ring and the wall of the lens holder.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/
 Primary Examiner, Art Unit 2847